203 F.3d 997 (7th Cir. 2000)
Kimberly Miller,    Plaintiff-Appellant,v.American Family Mutual Insurance  Company,    Defendant-Appellee.
No. 99-1537
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 29, 1999Decided February 16, 2000

Appeal from the United States District Court   for the Western District of Wisconsin.  No. 98 C 168--Barbara B. Crabb, Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Harlington Wood, Jr., Manion, and Evans, Circuit  Judges.
Manion, Circuit Judge.


1
Kimberly Miller worked  for American Family Mutual Insurance Company for  eight years. She was a good employee who was  twice promoted and who regularly received raises.  Unlike her co-workers, she also gave birth to  four children during her tenure. It was because  of her pregnancies, she suspected, that she was  not being paid as highly as her co-workers. After  confronting her supervisors over her salary  disparity, Miller was terminated. She sued  American Family under Title VII, asserting that  it discriminated against her with respect to her  pay because of her pregnancies, and then fired  her when she complained about it. In a thorough  and well-reasoned opinion, the district court  granted American Family's motion for summary  judgment on both of Miller's claims. We affirm.

I.  Background

2
The following facts are undisputed for purposes  of summary judgment.


3
American Family hired Miller in 1988 as a  Special Projects Clerk at $5.70/hr. Over the next  eighteen months, it twice increased her wages  (first to $6.10/hr. and then to $6.53/hr.). In  1990, American Family promoted her to Advertising  Coordinator in the Direct Marketing Unit of its  Advertising Department at an annual salary of  $19,965. It gave her four raises over the next  four years, with her salary reaching $28,073 by  1994.


4
On April 15, 1994, American Family promoted  Miller to Direct Marketing Specialist-Advertising  at an annual salary of $32,994. This promotion  occurred about three months after the birth of  her third child and one month after she returned  from maternity leave. American Family raisedMiller's salary to $36,323 in 1995 and to $38,473  in 1996. Her salary increases for 1994, 1995, and  1996 were the highest increases each year of any  employee in her department.


5
Nevertheless, Miller was the lowest-paid person  in her department in each of those years.  American Family has three ranges of salaries for  each position: minimum, mid-range, and maximum.  Her 1994 and 1995 raises were needed to bring  Miller up to the minimum range salary for her  position. And her 1996 raise left her salary  almost $2,000 below the bottom cut-off for her  position's mid-range salary. Still, during her  eight-year tenure, Miller received two promotions  and a total pay increase from $11,115.00/year in  1988 (as an hourly employee) to $38,473/year in  1996 (as a salaried employee), and she was making  progress with respect to American Family's three  salary categories (rising from "minimum" in 1994  and 1995 to approaching "mid-range" in 1996).  During this eight-year period, Miller gave birth  to four children. She took four maternity leaves  totaling thirty weeks in addition to 87 vacation  and personal days.


6
From the time Miller was promoted to Specialist  until she was fired, none of her four, female co-workers became pregnant or took maternity leave,  and all were paid more than she, even those whom  Miller had helped train. American Family explains  that it paid Miller's colleagues more because  they were in a higher position (and had been in  that position longer); had been with the company  much longer; had earned M.B.A.s (which Miller did  not have); or had more experience in direct  marketing and benefitted from "salary  compression"--a condition where to attract  employees from outside the company, American  Family has to pay them more to perform the same  job than it pays its existing employees who have  equal or more experience. In this way, the  salaries of its existing employees (in this case,  Miller) are "compressed" relative to those of its  newer hires.


7
By January 1995, Miller had discovered that she  was the lowest-paid member of her unit and asked  Ann Knapstein (then the head of Direct Marketing)  whether it was because of her pregnancies. Miller  asserts that Knapstein responded by "simply  turn[ing] around, mad, and slamm[ing] one of the  drawers on her desk."1


8
On July 31, 1995, Andy King succeeded Knapstein  as head of Direct Marketing. He had not  previously worked for American Family. King  thought all five of Direct Marketing's employees  deserved raises, but he had a fixed pool of money  to allocate among them. As a matter of company  policy, he could not withhold raises from  deserving, newer employees (in order to award  Miller a higher raise) simply because they  benefitted from "salary compression" vis-a-vis  Miller. King would give Miller the largest raise  in her unit, although this would still leave her  almost $2,000 below mid-range.


9
King met with Miller on April 16, 1996 to  discuss her raise. She was disappointed to learn  she was going to be paid well below mid-range.  She asked King what she needed to do to get up to  mid-range. She claims his response was "You just  have to stop having kids and I'll get you up to  mid-range in a couple of years."2 Aboutone  month after this meeting, in May 1996, Miller  told King and Knapstein that she was pregnant  again.


10
Upset that she was being paid less than her  Direct Marketing co-workers, Miller demanded a  meeting with her supervisors. On June 27, 1996,  Miller met with King and Knapstein and asked them  why she was the lowest-paid person in her unit.  Knapstein said that she had tried to get Miller a  higher salary when Miller was promoted to  Specialist in 1994, and King said that Miller had  received the highest raise of anyone in Direct  Marketing that year. Miller stated that although  she was happy with her work, she was not happy  with her pay and wanted to be compensated fairly.


11
But then, according to her own copious notes of  the meeting, she told Knapstein and King that the  Advertising Department had "flunked every one" of  the "10 big mistakes" of management. And she told  King that he was a "political hire" who was put  in a position where he did not have the knowledge  he needed to do his job. Miller added that she  had two accordion binders at her home filled with  problems concerning one of her co-workers. She  then gave King and Knapstein the following  ultimatum: she would give them until the end of  July to find out whether there was money  available to raise her salary to an appropriate  level; she added that "[i]f you can't even answer  that question, I will be leaving the company."


12
On July 1, 1996, King and Knapstein met with  Miller. King told Miller there was no more money  available to give her a higher raise. (Miller  claims King made only a half-hearted effort to  obtain more money for her because of his anti-  pregnancy bias.) Miller responded: "Then I will  be leaving the company. Before I make any final  decisions on when that will be, I first need to  make a few phone calls, check the contract I have  with my baby sitter and speak with my husband."  She told King she would meet with him in a few  days to tell him her decision.


13
On July 3, Miller sent King an e-mail stating  that she had discussed the situation with her  husband and decided that "she would not be  leaving the company in the near future."  (Emphasis added.) On July 8, Miller met with  King, Knapstein, and a woman from the company's  Human Resources Department. Miller was advised  that she was terminated, effective immediately.  American Family's reasons were: (1) Miller's  "raise-or-quit" ultimatum was inappropriate; (2)  it was concerned that she would not be a "team  player" in the future, given her views about her  supervisors and her file on a co-worker; (3) it  feared her lack of commitment to the company,  given her statements about leaving; and (4) it  felt she was unhappy because she was not getting  paid what she felt she deserved and would leave  soon anyway.


14
On October 7, 1996, Miller filed a complaint  against American Family with the Wisconsin Equal  Rights Division (ERD).3 After receiving a right  to sue letter from the EEOC, Miller brought suit  against American Family under Title VII of the  Civil Rights Act of 1964, 42 U.S.C. sec. 2000e et  seq., as amended by the Pregnancy Discrimination  Act (PDA), 42 U.S.C. sec. 2000e(k). She claimed  that from the day she was promoted to Specialist  in Direct Marketing until her termination,  American Family paid her less than her co-workers  because of her pregnancies. She also claimed that  American Family retaliated against her by firing  her (a) when she complained about it; and (b)  because she was pregnant.4


15
American Family moved for summary judgment.  Because Miller filed her discrimination claim  with the ERD on October 7, 1996, the district  court first held that her claim of pregnancy  discrimination prior to December 12, 1995, the  date the 300-day statute of limitations expired  (note 3, supra), was untimely. With respect to  Miller's remaining claims of discrimination, the  district court held that Miller failed to show  that American Family's proffered non-  discriminatory reasons for paying her colleagues  more than her were false or "pretextual." The  court also rejected Miller's alternative argument  of discrimination that she based on the direct  evidence of King's alleged "stop having kids"  statement because it was not tied to any "adverse  action"--at the same time he made this comment,  he gave Miller the largest raise in her  department. Finally, the district court ruled  against Miller on her second claim, retaliatory  discharge. It held that Miller failed to  establish that she engaged in protected conduct  at the June 1996 meeting with her supervisors  (that she was complaining about pregnancy  discrimination), and that in the alternative,  Miller did not establish that American Family's  reasons for firing her were pretextual.

II.  Discussion

16
We review the district court's entry of summary  judgment de novo. Gleason v. Mesirow Financial,  Inc., 118 F.3d 1134, 1139 (7th Cir. 1997).  "Summary judgment is proper if 'there is no  genuine issue as to any material fact and . . .  the moving party is entitled to judgment as a  matter of law.'" Id. (quoting Fed. R. Civ. P.  56(c)). All evidence, and the reasonable  inferences to be drawn therefrom, are to be  viewed in the light most favorable to the  nonmovant. Rabinovitz v. Pena, 89 F.3d 482, 486  (7th Cir. 1996). But the nonmovant still must  produce evidence to establish those elements of  her claim on which she bears the burden of proof  at trial. Gleason, 118 F.3d at 1139. This means  that the nonmovant "must do more than raise a  'metaphysical doubt' as to the material facts."  Id. "Rather, she 'must come forward with specific  facts showing that there is a genuine issue for trial.'"  Id. (emphasis in original) (quoting Matsushita  Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).


17
A.  Miller's Pregnancy Discrimination  Claim


18
Title VII of the Civil Rights Act of 1964 made  it "an unlawful employment practice for an  employer to fail or refuse to hire or to  discharge any individual or to otherwise  discriminate against any individual with respect  to his compensation, terms, conditions, or  privileges of employment, because of such  individual's . . . sex." 42 U.S.C. sec. 2000e-  2(a). In 1978, Congress amended Title VII's  prohibition on sex discrimination to include  discrimination on the basis of pregnancy. See  Kennedy v. Schoenberg, Fisher & Newman, Ltd., 140 F.3d 716, 722 (7th Cir. 1998). This amendment,  known as the PDA, provides that "women affected  by pregnancy, childbirth, or related medical  condition shall be treated the same for all  employment-related purposes . . . as other  persons not so affected but similar in their  ability or inability to work." 42 U.S.C. sec.  2000e(k); see Kennedy, 140 F.3d at 722. "An  unlawful employment practice is established  whenever pregnancy is a motivating factor for an  adverse employment decision." Kennedy, 140 F.3d  at 722 (citing 42 U.S.C. sec. 2000e-2(m)).


19
1. Miller's pre-December 12, 1995 claim and the  statute of limitations.


20
The 300-day time period for Miller to file her  discrimination claim excluded any alleged  discriminatory acts that occurred before December  12, 1995. To get around the statute of  limitations, Miller seeks use of the "continuing  violation" doctrine, under which a plaintiff may  "get relief for a time-barred act by linking it  with an act that is within the limitations  period." Speer v. Rand McNally, 123 F.3d 658,663 (7th Cir. 1997). Miller argues this doctrine  applies to her because American Family continued  to discriminate against her in terms of her  salary after December 12, 1995. As a result, she  contends, it engaged in a "continuing violation"  within the limitations period which she can link  to American Family's pre-December 12, 1995  discrimination to bring this otherwise time-  barred activity within the limitations period.  See id. ("For purposes of the limitations period,  courts treat such a combination as one continuous  act that ends within the limitations period.").


21
Relying on our decision in Jones v. Merchants  Nat'l Bank & Trust Co., 42 F.3d 1054 (7th Cir.  1994), the district court rejected Miller's  argument. It noted that we have recognized three  variations of the "continuing violation" doctrine  and put forth the "covert" continuing violation  theory as the variant which best fit Miller's  case. Id. at 1058. Under this variation, "the  plaintiff can only realize that she is a victim  of discrimination after a series of discrete acts  has occurred. The limitations period begins to  run when the plaintiff gains such insight." Id.  But "if the plaintiff knew, or with the exercise  of reasonable diligence would have known after  each act that it was discriminatory and had  harmed her, she must sue over that act within the  relevant statute of limitations." Id.


22
The district court noted Miller admitted that by  January 1995, she knew she was the lowest-paid  person in her unit and suspected it was because  of her pregnancies. Miller, by her own account,  then directly confronted Ann Knapstein (then her  immediate supervisor) with this suspicion.  According to Miller, Knapstein responded by  "simply turn[ing] around, mad, and slamm[ing] one  of the drawers on her desk." The district court  reasoned that because Knapstein did not deny  Miller's charge, her response (or lack thereof)  was ambiguous. If Miller was bothered by that  response, she had a duty to exercise reasonable  diligence to inquire further whether American  Family was in fact discriminating against her.  Miller, however, did not do so. Instead, she  continued working as if nothing had happened; she  did not act at that point and "exercise  reasonable diligence to root out an actual  answer." Because Miller was alerted to a possible  problem at the time of the encounter with  Knapstein and yet did nothing, the district court  held that Miller could not avail herself of the  "continuing violation" theory to bring time-  barred activity within the limitations period.  See Jones, 42 F.3d at 1058.


23
On appeal, Miller argues that Knapstein's  response was not ambiguous, but was clearly a  denial that the pregnancies were a problem. We  agree with the district court, however, about the  ambiguity of Knapstein's response. Knapstein did  not say "no" or shake her head negatively. On the  one hand Knapstein's reaction could be attributed  to her being angry that she got "caught" in  alleged discriminatory behavior (a tacit  admission of discrimination). On the other hand,  it could be attributed to her frustration at what  she perceived as Miller's ingratitude--the body  language equivalent of "after all I've done for  you (promotions, raises, four maternity leaves  totaling 30 weeks), this is the thanks I get" (an  implicit denial of discrimination). While the  latter interpretation may be the more likely one,  it is certainly not conclusive that this was the  meaning of Knapstein's reaction. In short,  Knapstein's reaction was ambiguous, and as a  result, Miller should have pressed the issue of  the discrimination she apparently suspected.  Because she did not, she cannot invoke the  "continuing violation" doctrine to save her time-  barred claims.


24
2. Miller's post-December 11, 1995 claim and the  "direct method" of proof.


25
With respect to Miller's discrimination claims  that survive the statute of limitations (those  occurring on and after December 12, 1995), "[w]e  must determine whether [Miller] presented a  question of fact as to whether [American Family]treated her less favorably because of her  pregnanc[ies]." Marshall v. American Hosp. Ass'n,  157 F.3d 520, 525 (7th Cir. 1998). There are two  ways in which Miller could do so. Id.; see also  Kennedy, 140 F.3d at 722. She could "proceed  under the 'mixed motives' or direct method . . .  by producing sufficient evidence, either direct  or circumstantial, to create a triable issue as  to whether pregnancy was a motivating factor in  her discharge." Id. Alternatively, Miller could  avoid summary judgment by using the indirect,  burden-shifting approach. See id. (citing  McDonnell Douglas Corp. v. Green, 411 U.S. 792,  802 (1973)).


26
In the district court, Miller employed both  methods. Before us, she argues only the direct  method. She relies on King's alleged statement of  April 16, 1996 ("You just have to stop having  kids, and I'll get you up to mid-range in a  couple of years.") as direct evidence that  American Family violated the PDA from December  12, 1995 until her termination.5


27
"When a plaintiff proceeds under the direct  proof method, allegedly discriminatory statements  are relevant, as the district court correctly  recognized, only if they are both made by a  decisionmaker and related to the employment  decision at issue." Stopka v. Alliance of  American Insurers, 141 F.3d 681, 688 (7th Cir.  1998). As we said in Chambers, 17 F.3d at 1004,  there has to a be a link between the alleged  prejudice of the manager and the adverse action  at issue:


28
Liability under Title VII does not turn on the  bigotry of company managers unless that bigotry  resulted in injury to the plaintiff. . . . There  therefore needs to be a link between an [American  Family] manager's alleged prejudice, and the  decisions that [Miller] is challenging.


29
In this case, the district court put this  principle succinctly when it noted, "even if King  were a bigot, [Miller] cannot make a claim unless  his bigotry harmed her."


30
American Family made its decisions on Miller's  1994 and 1995 salaries before King arrived. Thus,  even if these salaries were unlawfully low, King  could not have been responsible for them. As a  result, his April 1996 statement has no probative  value for the legality of those earlier salaries.  See Kennedy, 140 F.3d at 724 ("[E]ven if  Goldberg's comment could be viewed as  discriminatory, it does not serve as evidence  plaintiff was terminated for discriminatory  reasons because Goldberg, even though plaintiff's  supervisor, was not a decision maker" as to the  decision at issue.); see also Gleason, 118 F.3d  at 1140.6


31
That leaves only two compensation decisions for  which King was responsible: Miller's April 16,  1996 raise (when he made the "not having kids"  remark) and his July 1996 refusal to give her an  even bigger raise. As to the first, Miller's  counsel acknowledged at oral argument that Miller  did not advise her supervisors that she was  pregnant with her latest child until mid-May, one  month after King told her about her raise. Her  claim of pregnancy discrimination with respect to  her April 1996 raise cannot be based on her being  pregnant if King did not know she was. It must,  instead, be predicated on a more general  displeasure with women who have missed work  because of past pregnancies. Given that American  Family is 64% female and its employees frequently  take maternity leaves (indeed, Miller took four,  totaling 30 weeks), we are skeptical the evidence  would support the existence of such a claim.


32
But even if it would have, Miller's April 1996  raise was the biggest in her unit. King cannot be  guilty of pregnancy discrimination--of treating  Miller less favorably than her heretofore-non-  pregnant co-workers--by giving her a raise that  was bigger than the raises he gave all her non-  pregnant colleagues. As the district court put  it, "even if [King's] statement is evidence of  discriminatory motive, the job action to which  the comment was tied was not adverse;  concurrently with the comment, [Miller] received  the largest [raise] of any employee in the  department." This is fatal to Miller's claim, for  without a materially adverse job action,  discrimination is not actionable. See Rabinovitz, 89 F.3d at 488; see also Chambers, 17 F.3d at  1004 ("Liability under Title VII does not turn on  the bigotry of company managers unless that  bigotry resulted in injury to the plaintiff.").


33
What remains, then, is Miller's argument that  King discriminated against her by not agreeing to  her July 1996 demand for even more money. The  district court also rejected this argument,  observing that "not everything that makes an  employee unhappy is an actionable adverse  action." Smart v. Ball State University, 89 F.3d 437, 441 (7th Cir. 1996). It noted that in  Rabinovitz, we held that the "loss of a bonus is  not an adverse employment action in a case . . .  where the employee is not automatically entitled  to the bonus," 89 F.3d at 488-89, and that here,  Miller has not argued that she was "automatically  entitled to an even larger raise." It reasoned  that this case was in line with Rabinovitz: "If,  absent entitlement, failure to receive any bonus  or [raise] is not a material adverse job action,  it follows that King's discretionary decision to  award plaintiff the largest [raise] in her  department[, but not to give her the even larger  raise she demanded,] cannot be a material adverse  job action. . . . whatever [King's] personal  beliefs." We find the district court's reasoning  entirely sound.


34
Miller similarly complains that King's failure  to make a good faith effort to obtain more funds  from which to give her an even bigger raise  (allegedly because of his anti-pregnancy bias) is  an adverse action. After meeting with Miller on  June 27, 1996, King spoke with the Human  Resources Division about obtaining more funds for  Miller but did not press his inquiry. We do not  find it remarkable, however, that King did not  vigorously try to obtain more money for Miller  after their meeting. She had just finished  calling him--her supervisor--incompetent and a  political hack, and she did so in the presence of  his supervisor (whom she also called incompetent)  before threatening to quit if she did not get her  way. Given Miller's unusual strategy, it is  surprising that King made any effort to garner  more funds.


35
Nevertheless he did, and we do not fault  American Family for King's efforts, even if he  did not go to the mat for Miller. King had a  limited pool of money from which to award raises.  From this limited pool, he gave Miller the  largest raise in her unit. Then, after she  threatened to quit and personally insulted him,  he still made an effort (albeit a relatively  minor one) to obtain even more money for her.7  Under company procedures, King would then have  had to have gone to his Vice-President to obtain  more money for Miller, no doubt requiring an  extraordinary request for a subordinate who had  just insulted him in front of his boss. Under  these circumstances, not taking that extra step  was not an adverse action. See Rabinovitz, 89 F.3d at 488-489, supra.8

B.  Miller's Retaliation Claim

36
Title VII protects persons not just from certain  forms of job discrimination, but from retaliation  for complaining about the types of discrimination  it prohibits. Dey v. Colt Const. & Dev. Co., 28 F.3d 1446, 1457 (7th Cir. 1994) (citing 42 U.S.C.  sec. 2000e-3(a)). Miller also argues that  American Family violated Title VII by firing her  in retaliation for complaining about alleged  pregnancy discrimination. She does not have  direct evidence that it did so, so she proceeds  under the McDonnell Douglas burden-shifting  variant applicable to claims of retaliation. See  Dey, 28 F.3d at 1457. To establish a prima facie  case of retaliation under it, Miller must show  that (1) she engaged in statutorily protected  expression by complaining about discrimination  that Title VII covers; (2) she suffered an  adverse action by her employer; and (3) there is  a causal link between the protected expression  and the adverse job action. Id. If Miller  establishes these elements, then American Family  has the burden to produce a legitimate (non-  discriminatory) reason for firing her. Id. If it  succeeds in doing so, then Miller has the burden  to prove that American Family's proffered reasons  were not true--that they were a mere pretext for  retaliating against her. Id.


37
1.  Miller's prima facie case.


38
The district court concluded that Miller did not  engage in protected expression during her June  1996 meeting with Knapstein and King. The court  noted two occasions when Miller did ostensibly  discuss pregnancy discrimination--her January  1995 query to Knapstein and King's alleged  comment to her in April 1996. The court concluded  these events were not sufficiently connected to  her termination; they would not support a  reasonable inference that American Family fired  her after the June meeting because Knapstein and  King knew she was complaining about pregnancy  discrimination at that meeting. Before us, Miller  points to these two instances, as well as other  events (so called "background facts"), and  contends the district court impermissibly made  credibility determinations by believing King and  Knapstein that they did not know Miller was  complaining about pregnancy discrimination at  that meeting, while not believing her that they  did know. Given these "background facts," Miller  contends, a jury could reasonably infer that her  supervisors really knew that her complaints at  that meeting "centered around" her belief of  pregnancy discrimination.


39
An employee, of course, need not use the words  "pregnancy discrimination" to bring her speech  within Title VII's retaliation protections. See  Drake v. Minnesota Mining & Mfg. Co., 134 F.3d 878, 882, 885 (7th Cir. 1998). But she hasto at  least say something to indicate her pregnancy is  an issue. An employee can honestly believe she is  the object of discrimination, but if she never  mentions it, a claim of retaliation is not  implicated, for an employer cannot retaliate when  it is unaware of any complaints. Cf. Dey, 28 F.3d  at 1458 ("We agree that there generally can be no  causal link between protected activity and an  adverse employment action if the employer  remained unaware of the protected activity.").


40
Here, the district court did not err in holding  that Miller did not engage in protected  expression at the June 1996 meeting. She said  nothing to indicate that pregnancy discrimination  was an issue. Her own copious notes (which she  testified are a complete and accurate account of  that meeting) plainly show that she did not  mention pregnancy or even related topics such as  children or maternity leave. Her complaints  instead concerned a general displeasure with  being paid less than her co-workers given her  longer tenure and the fact that she had trained  some of them. She also complained that a co-  worker who was the subject of dozens of  complaints was the highest-paid person in the  unit. By complaining about matters other than her  pregnancies, Miller, if anything, implied that  pregnancy was not a factor in American Family's  decisions.


41
Miller's "background facts" include things like  her taking maternity leave in 1989, 1991, 1994,  and 1995. That is accurate history but has  nothing to do with the June meeting with King and  Knapstein. Miller has not produced "evidence from  which it could reasonably be inferred that [her  employer] more likely than not" knew she was  concerned about pregnancy discrimination. Senner  v. Northcentral Technical College, 113 F.3d 750,  758 (7th Cir. 1997) (emphasis in original); see  also Dey, 28 F.3d at 1459 n. 12. Indeed, as the  district court noted, "[i]t is undisputed that  [Miller] did not engage in statutorily protected  expression at any time before or after January  1995, a year and a half prior to her termination.  [And] [f]ollowing her remarks to Knapstein in  1995 she worked for a year and a half in apparent  harmony with her supervisors and was given the  largest [raise] in her department."


42
In sum, the district court did not invade the  jury's province to assess credibility. Rather, it  correctly concluded that Miller had failed to  produce evidence from which a jury could  reasonably and more likely than not infer  knowledge on the part of her supervisors. See id.  at 758; Dey, 28 F.3d at 1459 n. 12.9


43
2. Miller's assertion that American Family's  reasons were pretextual.


44
Even if Miller had established her prima facie  case of retaliation, American Family would still  be entitled to summary judgment because it  presented legitimate, non-discriminatory reasons  for firing her, and Miller did not meet her  burden of showing that these reasons were  pretextual. See Richter v. Hook-SupeRx, Inc., 142 F.3d 1024, 1029 (7th Cir. 1998) (when employer  articulates legitimate reasons for terminating  employee, burden shifts to employee to establish  that the proffered reasons were phony). "Pretext"  is "more than a mistake on the part of the  employer; pretext 'means a lie, specifically a  phony reason for some action.'" Id. at 1030  (quoting Wolf v. Buss (America) Inc., 77 F.3d 914, 919 (7th Cir. 1996)). Thus, "[t]he issue of  pretext does not address the correctness or  desirability of [the] reasons offered for  employment decisions. Rather, it addresses the  issue of whether the employerhonestly believes  in the reasons it offers." Id. at 1029.


45
American Family's reasons for firing Miller were  (1) her "raise-or-quit" ultimatum was  inappropriate; (2) its concern that Miller would  not be a "team player" in the future, given her  views about her supervisors' competence and her  file on a co-worker; (3) its fear that Miller  lacked commitment to the company, given her  statements about leaving; and (4) its belief that  Miller was unhappy because she was not getting  paid what she felt she deserved and would leave  soon anyway on her own terms.


46
Miller argues her "raise or quit" ultimatum was  not inappropriate. According to her, this is not  simply a threat to leave; rather, it is a "threat  to leave if you do not stop discriminating  against me." Of course, Miller never said (or  even implied) that American Family was engaging  in pregnancy discrimination. Instead she called  her immediate supervisor incompetent and a  political hack, and called his supervisor  incompetent. Miller had a right to engage in  protected conduct without fear of retaliation,  but when she says something obviously  inappropriate and unprotected, she is not  insulated from being fired. Because she did not  prove some pretext, American Family's  "inappropriate ultimatum" reason easily holds up.  Gleason, 118 F.3d at 1143 ("In the summary  judgment context, the ultimate burden is on the  plaintiff to show that there is some genuine  issue of fact as to whether the stated reasons  form a pretext for . . . discrimination.").


47
Nor did Miller overcome American Family's other  reasons--that she would not be able to be a "team  player" in the future, that she projected a lack  of commitment, and that she would be unhappy  working with her supervisors and co-workers.  True, her work had been good in the past and her  supervisors were not concerned with her ability  to continue to produce quality work. But someone  who keeps a file on a co-worker and trashes her  supervisors can reasonably be labeled something  other than a team player. As to her lack of  commitment, Miller thrice threatened to leave the  company. And her second threat was really a  promise--"then I will be leaving the company . .  . ." Her third threat only partly retracted (but  still confirmed) this promise: Miller clarified  that she would not be leaving "in the near  future." As the district court noted, it "is not  discriminatory for an employer to take preemptive  action against an employee who has announced her  intention to leave at the first opportunity."  Lastly, based on Miller's repeated threats to  quit, it is reasonable to conclude that American  Family sincerely believed she was unhappy at the  company, and therefore it was in its best  interest to terminate her before she left on her  own terms. Gleason, 118 F.3d at 1142 (employer is  entitled to make "reasoned business judgment  about whether to continue" to employ  plaintiff).10

III.  Conclusion

48
American Family readily acknowledges that Miller  was a good employee. Perhaps she should have been  paid more, but it is nevertheless undisputed that  American Family was making progress in  eliminating the pay disparity between Miller and  her colleagues. In a few years, this disparity  may well have been eliminated. Instead of waiting  (or reaping the benefits of "salary compression"  elsewhere), Miller got angry and "gave [her  employer] ample nondiscriminatory reasons to  terminate her." As the district court observed,  "[t]hat she found she could not quit on her own  terms does not mean that shecan escape the  consequences [of her actions]."

The judgment of the district court is

49
AFFIRMED.



Notes:


1
 Miller's account of this incident is from her  affidavit in response to American Family's motion  for summary judgment, and is the account she sets  out in her Statement of Facts before this court.  In her earlier deposition, however, she testified  that Knapstein's response was "to g[e]t very  nervous and . . . sa[y] no, that's not the  reason." We generally look with disfavor on using  affidavits that contradict earlier deposition  testimony. See Adusumilli v. City of Chicago, 164 F.3d 353, 360 (7th Cir. 1998) ("where [prior]  deposition and affidavit are in conflict, the  affidavit is to be disregarded unless it is  demonstrable that the statement in the deposition  was mistaken."). In this case, we shall allow  Miller to use her more favorable affidavit  version of Knapstein's reaction because it still  does not substantiate her claims.


2
 King admits he told Miller that by working within  the parameters of the company's compensation  system he would try to get her salary to the mid-  range level in a couple of years; he denies he  told Miller that he would condition his doing so  on her not becoming pregnant again.


3
 In Wisconsin, a plaintiff alleging discrimination  under Title VII must first file a complaint with  either the Equal Employment Opportunity  Commission (EEOC) or the ERD within 300 days of  the alleged discriminatory conduct. See 42 U.S.C.  sec. 2000e-5(e); Speer v. Rand McNally & Co., 123 F.3d 658, 662 & n.1 (7th Cir. 1997); Alvey v.  Rayovac Corp., 922 F. Supp. 1315, 1326 (W.D. Wis.  1996).


4
 In her complaint, Miller also alleged that  American Family denied her promotions because of  her pregnancies in violation of Title VII.  However, she did not pursue this claim in the  district court.


5
 Miller asserts American Family errs in stating  that she "is proceeding only on a direct evidence  theory to establish pay discrimination." She  argues that she has identified more than the  direct evidence of King's alleged statement. It  appears Miller is confusing the direct method,  under which a plaintiff may use both direct and  circumstantial evidence to establish  discriminatory motive, with the indirect method,  under which she must establish a prima facie  case. See Marshall, 157 F.3d at 525. Miller does  not lucidly develop her direct method theory with  circumstantial evidence (her argument revolves  around the direct evidence of King's alleged  statement). See Chambers v. American Trans Air,  Inc., 17 F.3d 998, 1005 (7th Cir. 1994)  (Undeveloped arguments are waived. "[W]e will not  reverse the entry of summary judgment based on  skeletal snippets of argument . . . ."). And if  Miller is instead disputing that she has  abandoned the indirect method, her protest is to  no avail, for she has not discussed it in her  initial brief in any cognizable fashion, such as  by demonstrating how she has made a prima facie  case. See id.


6
 Although we will assume King's alleged statement  qualifies as direct evidence, there is a question  whether it does. "To rise to the level of direct  evidence of discrimination, this Court has stated  that 'isolated comments must be contemporaneous  with the [adverse action] or causally related to  the [applicable] decision making process.'"  Kennedy, 140 F.3d at 723 (quoting Geier v.  Medtronic Inc., 99 F.3d 238, 242 (7th Cir.  1996)); see also Marshall, 157 F.3d at 526. Here,  King's statement is neither. There was no adverse  action to which the statement was tied: King gave  Miller the biggest raise in her department when  he made the remark. And it was not causally  related to the applicable decision-making  process: the statement refers to future  compensation decisions, not to the April 1996 one  that had already been made.


7
 King's effort to obtain more money for Miller  after her insult indicates he in fact did not  have an anti-pregnancy bias. See Gleason, 118 F.3d at 1141 (emphasis in original) ("In  reviewing a . . . grant of summary judgment, we  must evaluate the record 'as a whole.' Therefore,  in addition to the supposed 'evidence' of  pregnancy discrimination cited by [plaintiff], .  . . we must also consider any facts in the record  which serve to establish that her employer was  not biased against pregnant women . . . .").


8
 American Family also contends that, if anything,  King's alleged statement reflected a negative  attitude toward Miller's absences from work due  to her maternity leaves and vacations (which the  PDA would not cover), rather than a  discriminatory attitude towards her pregnancies  (which the PDA would cover). Geier, 99 F.3d at  242. Because we hold that American Family's  compensation decisions were not "adverse  actions," we need not address this argument.


9
 Miller's subjective belief that her supervisors  knew her complaints at the June meeting "centered  around" her belief of pregnancy discrimination,  by itself, will not create the factual dispute  needed to ward off summary judgment. This bare  assertion simply speculates as to what her  supervisors knew, and for the reasons just  discussed, it is not reasonable to impute such  knowledge to them. See Fed. R. Civ. P. 56(e);  Adusumilli, 164 F.2d at 359-360 (affirming  striking, as speculation, portion of employee's  affidavit attesting to supervisors' alleged  knowledge because it was not reasonable to impute  knowledge to them).


10
 Miller disputes American Family's contention that  she has abandoned her claim that it fired her for  being pregnant. She concedes, though, that this  claim rises or falls with the resolution of the  pretext analysis on her claim that American  Family fired her for complaining about  discrimination. Because we affirm the district  court's ruling that American Family did not fire  Miller for complaining about pregnancy  discrimination, we need not address her claim  that it fired her for being pregnant.